Title: Lafayette to Thomas Jefferson, 12 March 1811
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            La grange 12h March 1811
          
          I Hope You Have Received my Letter of the 16h November Complaining of Your silence—far I am from withdrawing the Complaint—Not one Line of Answer from You, Since You are at Monticelo, Has Reached me—I was Anxious to Hear Every particulars Relative to Your Retirement—the minute detaïls I Had presumed to pour upon You, with Respect to my private Concerns, needed to Be Countenanced By Your kind Assurance that You found no impropriety in them— I Had Encouraged my friend tracy in the Liberty He Has taken to Send You His notes on Montesquieu, Hoping, if they obtained Your Approbation, that You would Have the Goodness to Have them translated and published as if they were An American production—Such were independant of my Relyance Reliance on Your friendship, the motives I Had, on the Arrival of Every Vessel, of Every Government dispatches, to Expect the pleasure of Your Correspondance.
          This Letter goes in the Same ship with an old friend of ours whose opinions and Sentiments are ill Calculated for present times—I Have Seen Him Before His departure and found Him the Same Excellent man He Has Ever Been— The dispatches of mr Russel, of which I avail myself to write, will Convey intelligences more Recent and more precise than what I Could give from La Grange—the interest of france in Cherishing Neutral trade appears to me So obvious, that I Consider the deviations from it as a disease of the mind. I Hope the last Communications Betwen mr Russel and this Government may Have Confirmed the Assurances Given to gal Armstrong—There is on this point a Striking difference Betwen England and france—it is that no body Can be Here found, at Least By me, whatever Be His station, But Who Assents to Every Argument in favor of American admission and wishes this intercourse to Make a part of the imperial System. Such disposition is, I am told, on the other Side of the Channel, far from Being General.
           My Last letter from mr duplantier is dated 12h July— I Have one from mr Madison of the 1st November—Nine patents of 1000 acres Each in the vicinity of pointe Coupée are Safely Arrived—I Expect two others—M. duplantier Says that the Cession made to the town Has not left the 500 acres Mentionned in the act, which tract However, if located, would Be worth drs 20, or 25000—But it Appears to mr Madison very uncertain whether I Can Have it at all, the deficiency Requiring a New Application to Congress, and the Common Reports about the Grant, which He Calls Exagerated, making it a matter of Consideration Which, and I am very Sure of it, He will Arrange for the Best—Such is the state of my information to this day.
          I Have in my letter of November last with diffidence Expressed You my Situation Respecting a proposal to part with a portion of the pointe Coupee Lands at the Rate of 75fr about 15 dollars. The price did not Seem a Bad one at a time when mr Madison Had Stated, May 18, that the present price of the then made Locations, Covering ⅔ of the Land alloted to me was, in the Opinion of m. duplantier, about dols 50000; and Even after m. duplantier Had writen 12h July that Some parts, not all, might Be Sold at the Rate of from 8 to ten dollars, on long terms, and a few Small portions to people Settled upon them, at a Rate of about drs 12½ païable in two or three Years, which if You Calculate the increasing interest of my debts the Loss or of change, the possible chances, and the impossibility to find Monney untill the first Mortgage was paid, will, I Hope, Contribute to Your Approbation of the Measure.
          Yet it did not go So far as Had Been first thought of— mr Ridgeway Being absent, I determined not to Anticipate His Consent— it did not Suit mr preble to take Lands—nor did it Agree with mr parker’s Convenience—I Saw the other Business might Be Carried on independant of this— Mr Baring took five patents drawn By Lots Before mr Russel, He paid to Himself 300,000fr leaving 20000 for a farther time— He paid to mr parish 47000f, 28000f to my Brother in law, leaving me 12000f—He Released the mortgage and So I Remain possessor of Six thousand acres in the vicinity of pointe Coupee, for which I now may mentio[n] as a Security, Some kind of valuation Approximative of the price that Has Been obtained. the mortgage Remaining upon my Louïsiana property will on the 1st July Be 188,000fr: my Reluctance to part with Lands was Such that I Heartily Embraced an Arrangement which left the Greater part of them in my power.
          
          But I Have Hitherto Satisfied Creditors who did not press upon me—[...]imagination may feel lighter—the actual weight and Embarassments Remain the Same—m. david parish upon whose Exertions I did So much depend, Has declared that neither in England, Holland, france, Germany, or any where He Could find monney upon my American lands, nor would He Himself Engage Any Sum, However Small, farther than the Liberation He Had Very friendly promoted—I Have Every Where met the Same Repulse—yet am now, Against the Advice of Mmparish and others, making through a french Channel, a last Attempt in Holland—if it fails my pecuniary Situation, altho’ there is in the munificent Grant, Enough to liquidate it, must for want of time prove desperate.
          While I am ashamed to Confess Such immence Calls when I Should only Have to Aknowledge and to keep the immence gift, I feel a propensity to Refer You to the Half Apologetical memoir I was irresistibly impelled to Entrust to You—for Your opinion of it I Have Been Anxiously waïting.
          The Commercial and Administrative Measures which Springing from a Bad principle Have Been irregularly taken Had an Effect on trade and Credit less difficult to Be foreseen than it is Easy to Say where it will Stop—the fate of the European Continent is depending on the Spirit that prevails in the french power—But to Confine myself within the Bounds of pecuniary Speculation, and that only So far as it Respects my private Concerns, I will observe that while the Capitalists draw of their monney from European Business they are Equally if not more Reluctant to trust it upon distant operations. add to this the immence profit made upon change to England or the U.S., and the unaccountable fall of American lands Sold in Holland at one fourth, I understand, of what Could Be Realized in the State of Newyork.
          Under these Circumstances I See no chance for me But in a Loan made in America which Mm parish, le Ray, and several others well Acquainted with those matters think I Could Better obtain than Any where else—and why Could I not find Speculators who after Having lent me upon the pointe Coupee lands a Sum Equal to the Rate of 12 dollars, and on the tract Near the town Something proportionate, might find a great Advantage in their Share upon the increasing value? permit me, my dear friend, to Submit these ideas, and the unfortunate urging Necessity there is for them to the Enlightned, Active, and So Efficacious Concern in My Behalf which I Have to my Salvation and with the most tender Gratitude Experienced.
          
          M. and mde tessé, M. de mun are in pretty Good Health. They desire their Best Compliments in Every Letter to You—My family are well—I am Surrounded with fourteen Children and Grand Children—my farming Business is thriving But the pecuniary Engagements are So pressing, and my Situation in that Respect So desperate, altho’ the munificence of Congress and Your Goodness [...]Have Rescued me, were the times not So Strange, that no Succes in farming Can Be Enjoyed—the Situation of my Son is Happily the Same as immediately after the peace of Tilsit. what I Said in former Letters I Need not to Repeat.
          Be pleased to present my Best Respects to Mrs Randolph and Compliments to our friends, particularly to mr Short. I Have dined not Long Ago with mde de Castelanne; She Seems to Be pleased with [...] Her new Situation—Yet Had I Changed Her Name it should Have Been for an other— our friend Humboldt is preparing for His Expedition to Bengal and Thibet—But Will Yet Stay Some time in france—I am under obligations to You for His Acquaintance which Has Become very intimate. as we were Some weeks Ago Speaking of the former Spanish Colonies on the American Continent He gave me an Extract of [...] His Book then under the press, one Copy of which Has Been Sent By mr Russel to [...] Washington, and the other I was, By the Author, desired to present to You.
          Adieu, my dear Jefferson, I am most Affectionately, most Gratefully, and most Respectfully Your friend
          
            Lafayette
        